     Case 1:20-cv-00267-DAD-BAM Document 20 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ELIZABETH FORAN,                                 Case No. 1:20-cv-00267-DAD-BAM
12                     Plaintiff,                     ORDER RE STIPULATION TO
                                                      CONTINUE SCHEDULING
13          v.                                        CONFERENCE
14   ULTHERA, INC., a Delaware corporation;           (Doc. No. 19)
     MERZ INCORPORATED, a North
15   Carolina corporation; MERZ NORTH
     AMERICA, a North Carolina corporation,
16
                       Defendants.
17

18

19          On May 14, 2020, the parties filed a stipulation to continue the Initial Scheduling
20   Conference currently set for June 2, 2020. The parties explain that Defendants Ultehra, Inc.,
21   Merz Incorporated, and Merz North America filed a motion to dismiss on May 4, 2020, with a
22   hearing date of June 16, 2020. The parties acknowledge that a hearing will not occur unless
23   deemed necessary by the Court.1 (Doc. No. 19.)
24          Based on the pending motion to dismiss, and in an effort to conserve the parties’ and the
25   Court’s resources, the parties request that the Court continue the Initial Scheduling Conference
26   “until 45 days following the Court’s ruling on Defendants’ Motion to Dismiss, in the event the
27
     1
             The hearing date, however, continues to govern the deadlines for opposition and reply
28   briefs pursuant to Local Rule 230(c). (See Doc. No. 18.)
                                                     1
     Case 1:20-cv-00267-DAD-BAM Document 20 Filed 05/18/20 Page 2 of 2

 1   Motion is not granted.” (Id. at 2.) Although filed as a stipulation to continue, the Court construes

 2   the parties’ request as a stipulation to stay this case pending resolution of Defendants’ Motion to

 3   Dismiss.

 4          Pursuant to the parties’ joint request, and good cause appearing, this action is HEREBY

 5   STAYED pending resolution of Defendants’ Motion to Dismiss. A Scheduling Conference will

 6   be reset, as necessary, following an order on Defendants’ Motion to Dismiss.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     May 18, 2020                               /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
